Citation Nr: 0943957	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1998, for the award of special monthly compensation based 
upon the need for aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from October 1942 to September 1945.  
The Veteran died in January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established special monthly 
compensation based upon the need for aid and attendance, for 
accrued benefits purposes, effective from August 30, 1999.  
In a January 2009 statement of the case the RO granted an 
earlier effective date from September 29, 1998.  The 
appellant subsequently perfected her appeal as to the 
effective date issue assigned.  In September 2009, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  Additional documents were 
submitted into evidence at the hearing and the appellant 
waived agency of original jurisdiction consideration.

The Board notes that in statements received by VA in June 
2008 and March 2009 the appellant expressed disagreement with 
the benefits awarded in a July 2007 rating decision and, in 
essence, asserted that special monthly compensation should 
have been awarded at a higher rate.  As this specific matter 
was not adjudicated by the RO or developed for appellate 
review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  VA received correspondence on October 15, 1997, 
requesting entitlement to special monthly compensation based 
upon the need of aid and attendance.

3.  In a March 1998 rating decision the RO denied entitlement 
to special monthly compensation based upon the need for aid 
and attendance or being housebound.  

4.  On September 29, 1998, VA received correspondence from 
the Veteran's service representative that may be construed as 
a notice of disagreement from the March 1998 rating decision.

5.  At the time of his death in January 2006 the Veteran had 
a pending claim for entitlement to special monthly 
compensation based upon the need for aid and attendance or 
being housebound.

6.  A July 2007 rating decision established entitlement to 
special monthly compensation based upon the need for aid and 
attendance, for accrued benefits purposes; an effective date 
was subsequently assigned from September 29, 1998.

7.  The evidence shows that an October 20, 1996, VA aid and 
attendance examination found the Veteran was only able to 
leave his home when escorted by an attendant.




CONCLUSION OF LAW

The criteria for an effective date from October 20, 1996, but 
no earlier, for the award of special monthly compensation 
based upon the need for aid and attendance, for accrued 
benefits purposes, have been met.  38 U.S.C.A. §§ 5110, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
May 2006 letter from the RO as to her underlying accrued 
benefits claim.  That letter notified her of VA's 
responsibilities in obtaining information to assist in 
completing her claim and identified her duties in obtaining 
information and evidence to substantiate the claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
appellant of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issue addressed on appeal have been met and 
all identified and authorized records relevant to the matter 
have been requested or obtained.  Although at the 
videoconference hearing in September 2009 the appellant's 
representative asserted that additional treatment records may 
exists at VA medical facilities in Roanoke, Virginia, and 
Martinsburg, West Virginia, the appellant subsequently 
clarified that all of the Veteran's treatment in the 1996, 
1997, and 1998 timeframe was received at the Mountain Home, 
Tennessee, VA Medical Center.  The available record includes 
hospital and treatment records from the Mountain Home VA 
Medical Center dated from August 1996 to June 1998, as well 
as, records dated before and after that timeframe.  There is 
no probative evidence of any additional VA records pertinent 
to this appeal that may substantiate the claim.  The Board 
finds that further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Accrued Benefits Claims

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

In this case, a review of the record reveals that at the time 
of his death in January 2006 the Veteran had a pending claim 
for entitlement to special monthly compensation based upon 
the need for aid and attendance or being housebound.  The 
appellant's application for accrued benefits was received in 
February 2006.  

Earlier Effective Date Claim

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

In this case, records show that VA received correspondence on 
October 15, 1997, requesting entitlement to special monthly 
compensation based upon the need of aid and attendance.  At 
that time, service connection had been established for 
epilepsy, grand mal, assigned an 80 percent schedular rating; 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability had been 
established from September 6, 1996.  An October 20, 1996, VA 
aid and attendance examination found the Veteran was only 
able to leave his home when escorted by an attendant.  The 
examiner noted the appellant reported that she was unable to 
leave the Veteran at home to return to work because of his 
seizure disorder.  The examiner stated he was sympathetic to 
the need for aid and attendance.  On October 22, 1996, the 
Veteran was admitted to a VA hospital after experiencing two 
seizures that caused him to collapse and black out.  It was 
noted the Veteran had no seizure activity during his hospital 
stay and that he was medically stable for discharge on 
October 25, 1996.  

In a March 1998 rating decision the RO denied the claim.  On 
September 29, 1998, VA received correspondence from the 
Veteran's service representative that may be construed as a 
notice of disagreement from the March 1998 rating decision.  
At the time of his death in January 2006 the Veteran had a 
pending claim for entitlement to special monthly compensation 
based upon the need for aid and attendance or being 
housebound.

A June 2007 Board decision granted entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance for accrued benefits purposes.  See 38 U.S.C.A. 
§§  1114(l); 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.350, 3.351, 3.352, 3.1000 (2006).  The Board found that 
in viewing the medical evidence in its totality the Veteran's 
seizure disorder was completely disabling in the years 
preceding his death.  A July 2007 rating decision established 
entitlement to special monthly compensation based upon the 
need for aid and attendance, for accrued benefits purposes, 
and an effective date was subsequently assigned from 
September 29, 1998.

In statements and testimony submitted in support of her claim 
the appellant asserted her belief that an effective date 
should be awarded from January 1, 1996.  She stated that the 
Veteran's disabilities were so severe that he was prevented 
from caring for himself and could not be left alone because 
he would have seizures and pass out.  She and her daughter 
also expressed their frustration with VA as to the level of 
care the Veteran received at VA medical facilities.  
Correspondence from the appellant's employer noted she had 
been out from work caring for the Veteran since 
November 9, 1996. 

Based upon the evidence of record at the time of the 
Veteran's death, the Board finds correspondence received on 
September 29, 1998, may be construed as a notice of 
disagreement from the March 1998 rating decision.  The 
evidence also shows that an October 20, 1996, VA aid and 
attendance examination found the Veteran was only able to 
leave his home when escorted by an attendant.  The Veteran 
was subsequently admitted to a VA hospital after experiencing 
two seizures that caused him to collapse and black out, and 
the evidence indicates that after hospital discharge he 
required continuous aid and attendance as a result of his 
service-connected seizure disability.  There is no evidence 
of any earlier formal or informal claims nor factually 
ascertainable evidence within a one-year period for an 
earlier effective date.  Therefore, entitlement to an 
effective date from October 20, 1996, for the award of 
special monthly compensation based upon the need for aid and 
attendance, for accrued benefits purposes, is warranted.


ORDER

Entitlement to an effective date from October 20, 1996, but 
no earlier, for the award of special monthly compensation 
based upon the need for aid and attendance, for accrued 
benefits purposes, is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


